DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
With regard to claim 18: In line 2, insert a comma after “at different temperatures”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 18, and 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the inlet CO2 stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the inlet stream-- or --the inlet stream of CO2--, but not for “the inlet CO2 stream”.
Claim 16 recites the limitation "the inlet CO2 stream’s temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inlet CO2 stream’s… pressure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the CO2 and dissolved pyrolysis product stream" in lines 2, 5, and 8. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".
Claim 18 is rejected due to it’s dependency on indefinite claim 17.
Claim 18 recites “controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves,” in lines 4-5. It is unclear how temperature of one or more of the stages can be controlled merely by setting a position of one or more bypass valves.
This lack of clarity is a result of Claim 18’s failure to properly define the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages. Therefore, claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
For the purposes of examination, the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages has been interpreted broadly. 
Applicant should amend claim 18 to clarify the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages as appropriate.
Claim 22 recites the limitation "the inlet CO2 stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the inlet stream-- or --the inlet stream of CO2--, but not for “the inlet CO2 stream.
Claim 22 recites the limitation "the inlet CO2 stream’s temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the inlet CO2 stream’s… pressure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the inlet CO2 stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the inlet stream-- or --the inlet stream of CO2--, but not for “the inlet CO2 stream.
Claim 23 recites the limitation "the inlet CO2 stream’s temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the inlet CO2 stream’s… pressure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the CO2 and dissolved pyrolysis product stream" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".
Claims 25-29 are rejected due to their dependency on indefinite claim 24.
Claim 26 recites “controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves,” in lines 2-3. It is unclear how temperature of one or more of the stages can be controlled merely by setting a position of one or more bypass valves.
This lack of clarity is a result of Claim 26’s failure to properly define the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages. Therefore, claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
For the purposes of examination, the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages has been interpreted broadly. 
Applicant should amend claim 26 to clarify the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages as appropriate.
Claim 27 recites the limitation "the CO2 and dissolved pyrolysis product stream" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".
Claim 28 is rejected due to its dependency on indefinite claim 27.
Claim 29 recites “controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves,” in lines 2-3. It is unclear how temperature of one or more of the stages can be controlled merely by setting a position of one or more bypass valves.
This lack of clarity is a result of Claim 29’s failure to properly define the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages. Therefore, claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
For the purposes of examination, the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages has been interpreted broadly. 
Applicant should amend claim 29 to clarify the structural cooperative relationship between the one or more bypass valves and the recuperator/collector stages as appropriate.
Claim 30 recites the limitation "the CO2 and dissolved pyrolysis product stream" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".
Claim 31 recites the limitation "the CO2 and dissolved pyrolysis product stream" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".
Claim 32 recites the limitation "the CO2 and dissolved pyrolysis product stream" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".
Claim 33 recites the limitation "the CO2 and dissolved pyrolysis product stream" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: There is sufficient antecedent basis for --the outlet stream-- or --the supercritical CO2 containing dissolved pyrolysis products--, but not for “the CO2 and dissolved pyrolysis product stream".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-17, 21-25, 27, 28, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coenen (US 4,446,921), hereafter referred to as Coenen, in view of Gilliland (US 3,480,082). 
With regard to claim 13: Coenen teaches a method comprising:
Flowing an inlet stream 3 of carbon dioxide in a supercritical state into a reaction chamber containing coal (underground coal deposit) 1 (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Removing after a contact time, supercritical CO2 containing dissolved pyrolysis products from the reaction chamber 1 as an outlet stream 4 (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
 Directing a first portion of the outlet stream through a first collector stage (fractionating device) 5a in which the outlet stream is “is separated in a known manner from the supercritical CO-2... by way of pressure reduction and/or change in temperature” to obtain a first stage CO2 effluent stream and a first stage pyrolysis product (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Directing the first stage CO2 effluent stream through a second collector stage 5b to obtain a second stage CO2 effluent stream and a second stage pyrolysis product (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Directing the second stage CO2 effluent stream through a third collector stage 5c to obtain a third stage CO2 effluent stream and a third stage pyrolysis product (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Directing the third stage CO2 effluent stream through a fourth collector stage 5d to obtain a fourth stage CO2 effluent stream and a fourth stage pyrolysis product (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Directing the fourth stage CO2 effluent stream through a fourth collector stage 5e to obtain a fifth stage CO2 effluent stream and a fifth stage pyrolysis product (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Although it is not explicitly taught, a person properly understanding Coenen’s process would understand that the first through fifth collector stages are condenser/collector stages, each comprised of a condenser (the cooling coils shown in the figure belonging to each stage) followed by a condensate collector (the vessels positioned below each coil shown in the figure belonging to each stage), and that said first through fifth condenser/collector stages separate their respective pyrolysis products from their respective CO2 effluent streams by condensation so as to separate their respective pyrolysis products as pyrolysis product condensates.
In the unlikely alternative, i.e. such the forgoing were not the case in Coenen’s process, the teachings of Coenen and the Figure thereof would at least suggest to one of ordinary skill in the art that the collector stages could function as condenser collector stages, each comprised of a condenser (the cooling coils shown in the figure belonging to each stage) followed by a condensate collector (the vessels positioned below each coil shown in the figure belonging to each stage), such that each of said condenser/collector stages separate their respective pyrolysis products from their respective CO2 effluent streams by condensation so as to separate their respective pyrolysis products as pyrolysis product condensates. Coenen’s disclosure would suggest such to one of ordinary skill in the art, i.e. a person having ordinary skill in the art, in view of the depiction in Figure 1, and in view of Coenen’s teaching that the pyrolysis products are, in each of the collector stages, “separated in a known manner from the supercritical CO-2... by way of pressure reduction and/or change in temperature”, would recognize that condensation is a viable avenue for carrying out such separations, and that the coils depicted in Figure 1 could be used as condensers.
In the unlikely event that it were not already the case in Coenen, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Coenen by configuring the first through fifth collector stages as condenser/collector stages, each comprised of a condenser (the cooling coils shown in the figure belonging to each stage) followed by a condensate collector (the vessels positioned below each coil shown in the figure belonging to each stage), such that said first through fifth condenser/collector stages separate their respective pyrolysis products from their respective CO2 effluent streams by condensation so as to separate their respective pyrolysis products as pyrolysis product condensates, in order to obtain a predictably functional method of separating fractions in each of the condenser/collector stages as desired by Coenen.
In view of the above, it is clear that Coenen (or modified Coenen) comprises steps of:
Directing a first portion of the outlet stream through a first condenser/collector stage in which the outlet stream is cooled (i.e. in the condenser [the coil belonging to the first stage 5a as depicted in Figure 1]), the first condenser/collector stage including a condenser (the coil belonging to the first stage 5a as depicted in Figure 1) and followed by a condensate collector (the vessel belonging to the first stage 5a and positioned below the condenser [coil] thereof as depicted in Figure 1), to obtain a first stage CO2 effluent stream and a first stage pyrolysis product condensate (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50; see discussion above for further details),
And directing at least a portion of the first stage CO2 effluent stream through a second condenser/collector stage 5b to obtain a second stage CO2 effluent stream and a second stage pyrolysis product condensate (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50; see discussion above for further details).
The method of Coenen (or modified Coenen) further comprising reconditioning at least some of the first CO2 effluent stream and the second CO2 effluent stream by passing at least some of the CO2 therefrom as a return stream through a heat exchanger 8 to obtain the inlet CO2 stream 3 (abstract, Figure 1, Column 4 Line 55-Column 5 Line 50).
Coenen (or modified Coenen) is silent to the first through fifth condenser/collector stages being recuperator/collector stages each including a recuperator, wherein the first through fifth condenser/collector stages are cooled by a return stream of CO2 en route to the reaction chamber, and wherein at the reconditioning (reheating) is carried out at least in part by passing the return stream through the recuperator of each stage.
However, use of plural recuperator/collector stages for simultaneously collecting product fractions from a CO2 stream by cooling said stream and reheating a CO2 return stream is known in the art. For example, Gilliland teaches a method comprising steps of directing an outlet stream 5 from a reaction chamber (shale formation) 3 comprising CO2 and dissolved pyrolysis products to a first recuperator/collector stage comprised of a recuperator (heat exchanger) 6 followed by a collector (separator) 7 and a second recuperator/collector stage comprised of a recuperator (heat exchanger) 10 and a collector (separator) 13, wherein the outlet stream 5 is cooled in both the first and second recuperators 6 and 10 by a CO2 return stream flowing back to the reaction chamber 3, and wherein the return stream is reconditioned (reheated) as it passes through the first and second recuperators 6 and 10 (Figure 1, Column 3 Line 25-Column 4 Line 10).
A person having ordinary skill in the art would recognize that the condensers of each of the first through fifth condenser/collector stages 5a-5e could be reconfigured to operate as recuperators which receive the CO---2 return stream 6 as cooling fluid, such that each of the recuperators cools and condenses a fraction of the dissolved pyrolysis products while simultaneously reconditioning (reheating) the CO2 return stream. A person having ordinary skill in the art would recognize this reconfiguration to be advantageous, as it would recycle/recover heat from the outlet stream 4, which would otherwise be lost, and use it to recondition (reheat) the return stream 6, thereby reducing the amount of heat which needs to be added to the system via heat exchanger 8, thus saving energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (or further modify) Coenen in view of Gilliland by reconfiguring each of the first through fifth condenser/collector stages 5a-5e as recuperator/collector stages, i.e. by reconfiguring the condenser of each stages 5a-5e to operate as a recuperator receives the CO---2 return stream 6 as cooling fluid, so as to simultaneously cool the outlet stream 4 and recondition (reheat) the return stream 6, in order to recover heat from the outlet stream 4 to the return stream 6, thereby reducing the amount of heat which needs to be added to the system via heat exchanger 8, thus saving energy.
In the interest of clarity, Examiner notes that in Coenen as modified in view of Gilliland above, the first through fifth condenser/collector stages 5a-5e are recuperator/collector stages each including a recuperator, wherein the first through fifth condenser/collector stages are cooled by the return stream of CO2 6 en route to the reaction chamber 1, and wherein at the reconditioning (reheating) is carried out at least in part by passing the return stream 6 through the recuperator of each stage 5a-5e.
With regard to claim 14: The method of modified Coenen includes passing a portion of the outlet stream 4 (i.e. a “second portion” thereof) through the second recuperator/collector stage 5b (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
With regard to claims 15 and 21: In modified Coenen, the coal in the reaction chamber 1 is pyrolyzed (gasified), and the CO2 both enters and exits the reaction chamber in a supercritical state (Coenen: Columns 3-5). Therefore, it is understood that, in the method of modified Coenen, the reaction chamber 1 is necessarily maintained at a temperature and pressure sufficient to maintain the CO--2 in the reaction chamber in a supercritical state, thereby pyrolysing the coal to obtain a supercritical CO2 containing dissolved pyrolysis products.
The formation of char is not explicitly taught. However, it is understood that char is an inevitable product of pyrolysis reactions. Therefore, it is understood that the method of modified Coenen also produces char in addition to the supercritical CO2 containing dissolved pyrolysis products.
With regard to claims 16, 22, and 23: In modified Coenen, the inlet CO2 stream 3 has a pressure of 300 bar (30 MPa) (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
Modified Coenen is silent to the CO2 streams temperature being 300-600 °C.
However, the temperature range of 300-600 °C. is above the critical temperature of CO2, which is 31°C. Therefore, a person having ordinary skill in the art would have a reasonable expectation that a temperature in the range of 300-600 °C would be a workable temperature for the CO2 inlet stream 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Coenen by configuring supplying the inlet CO2 stream 3 at a temperature in the range of 300-600 °C, in order to obtain a predictably functional method wherein the CO2 inlet stream 3 is supplied in a supercritical state, as is desired by Coenen.
With regard to claim 17: The method of modified Coenen further comprises steps of:
Flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a third recuperator/collector stage 5c to obtain a third stage CO2 effluent stream and a third stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
Flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a fourth recuperator/collector stage 5d to obtain a fourth stage CO2 effluent stream and a fourth stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
And flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a fifth recuperator/collector stage 5e to obtain a fifth stage CO2 effluent stream and a fifth stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
With regard to claims 24 and 27: The method of modified Coenen further comprises flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a third recuperator/collector stage 5c to obtain a third stage CO2 effluent stream and a third stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
Flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a fourth recuperator/collector stage 5d to obtain a fourth stage CO2 effluent stream and a fourth stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
With regard to claims 25 and 28: Although it is not explicitly taught, it is understood that the first, second, third, fourth, and fifth recuperator/collector stages 5a-5e in modified Coenen all operate at different temperatures, as said first, second, third, fourth, and fifth recuperator/collector stages would all need to operate at different temperatures in order to successfully fractionally condense the dissolved pyrolysis products.
In the alternative, i.e. if it were not already the case in modified Coenen, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Coenen by configuring the first, second, third, fourth, and fifth recuperator/collector stages 5a-5e to all operate at different temperatures, in order to successfully fractionally condense the dissolved pyrolysis products within said first, second, third, fourth, and fifth recuperator/collector stages 5a-5e.
With regard to claims 30 and 32: The method of modified Coenen further comprises flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a third recuperator/collector stage 5c to obtain a third stage CO2 effluent stream and a third stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).
With regard to claims 31 and 33: The method of modified Coenen further comprises flowing at least a portion of the CO2 and dissolved pyrolysis product stream through a fourth recuperator/collector stage 5d to obtain a fourth stage CO2 effluent stream and a fourth stage pyrolysis product condensate (Coenen: Figure 1, Column 4 Line 55-Column 5 Line 50, see rejection of claim 13 above for further details).

Claim(s) 18, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coenen in view of Gilliland, as applied to claim 17, 25, and 28 above, and in further view of Fenton (US 1,484,256).
With regard to claim 18: Although it is not explicitly taught, it is understood that the first, second, third, fourth, and fifth recuperator/collector stages 5a-5e in modified Coenen all operate at different temperatures, as said first, second, third, fourth, and fifth recuperator/collector stages would all need to operate at different temperatures in order to successfully fractionally condense the dissolved pyrolysis products.
In the alternative, i.e. if it were not already the case in modified Coenen, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Coenen by configuring the first, second, third, fourth, and fifth recuperator/collector stages 5a-5e to all operate at different temperatures, in order to successfully fractionally condense the dissolved pyrolysis products within said first, second, third, fourth, and fifth recuperator/collector stages 5a-5e.
Modified Coenen does not explicitly teach controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves. 
Fenton teaches a coal treatment method (Page 1 Lines 1-25), the method comprising fractionally condensing a mixture of gases withdrawn from a reaction chamber (retort) 1 using a plurality of condenser/collector stages (separators) 29, 30, and 31, wherein the different temperatures in the different recuperator/collector stages are set by setting a position of one or more bypass valves, e.g. valves 25, 28, 36, 37, 38, 40, and 42 (Figure 1, Page 2 Lines 2-120, Page 3 Lines 38-120).
A person having ordinary skill in the art would recognize that it is advantageous to control the different temperatures of the recuperator/collector sections, as doing so would allow for adjustments (i.e. temperature adjustments) to be made in response to fluctuating operating conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Coenen in view of Fenton by adding one or more bypass valves which can be actuated to control the different temperature of the recuperator/collector stages, and by adding a step of controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves, in order to provide Coenen with a means of making temperature adjustments in response to fluctuating operating conditions. 
With regard to claim 26: Modified Coenen does not explicitly teach controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves. 
Fenton teaches a coal treatment method (Page 1 Lines 1-25), the method comprising fractionally condensing a mixture of gases withdrawn from a reaction chamber (retort) 1 using a plurality of condenser/collector stages (separators) 29, 30, and 31, wherein the different temperatures in the different recuperator/collector stages are set by setting a position of one or more bypass valves, e.g. valves 25, 28, 36, 37, 38, 40, and 42 (Figure 1, Page 2 Lines 2-120, Page 3 Lines 38-120).
A person having ordinary skill in the art would recognize that it is advantageous to control the different temperatures of the recuperator/collector sections, as doing so would allow for adjustments (i.e. temperature adjustments) to be made in response to fluctuating operating conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Coenen in view of Fenton by adding one or more bypass valves which can be actuated to control the different temperature of the recuperator/collector stages, and by adding a step of controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves, in order to provide Coenen with a means of making temperature adjustments in response to fluctuating operating conditions. 
With regard to claim 29: Modified Coenen does not explicitly teach controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves. 
Fenton teaches a coal treatment method (Page 1 Lines 1-25), the method comprising fractionally condensing a mixture of gases withdrawn from a reaction chamber (retort) 1 using a plurality of condenser/collector stages (separators) 29, 30, and 31, wherein the different temperatures in the different recuperator/collector stages are set by setting a position of one or more bypass valves, e.g. valves 25, 28, 36, 37, 38, 40, and 42 (Figure 1, Page 2 Lines 2-120, Page 3 Lines 38-120).
A person having ordinary skill in the art would recognize that it is advantageous to control the different temperatures of the recuperator/collector sections, as doing so would allow for adjustments (i.e. temperature adjustments) to be made in response to fluctuating operating conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Coenen in view of Fenton by adding one or more bypass valves which can be actuated to control the different temperature of the recuperator/collector stages, and by adding a step of controlling the different temperatures of the recuperator/collector stages by setting a position of one or more bypass valves, in order to provide Coenen with a means of making temperature adjustments in response to fluctuating operating conditions. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogel (US 3,358,756) teaches a method similar to that of the Coenen and Gilliland references relied upon in the 103 rejections above. 
US 2018/0291275 A1, US 10,787,610 B2, US 2018/0273846 A1, US 10,760,004 B2, US 2020/0157447 A1, US 11,421,169 B2, US 2020/0299588 A1, US 2022/0363995 A1, and US 11,434,429 B2 all disclose similar subject matter to the claimed invention, and all have at least one inventor in common with the present application. None of these references qualify as prior art. Furthermore, at the time of writing, Examiner has not found any double patenting rejections to be necessary over any of said patent documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772